861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert W. MARTIN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3118.
United States Court of Appeals, Federal Circuit.
Sept. 6, 1988.

Before EDWARD S. SMITH, Circuit Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
SKELTON, Circuit Judge.


1
Appellant appeals from a decision of the Merit Systems Protection Board (board) which affirmed the reconsideration decision of the Office of Personnel Management (OPM) which held that his years of service with the Smithsonian Astrophysical Observatory (1959-1973) were not creditable for civil service retirement purposes, and that he was not entitled to make a deposit in the Civil Service Retirement and Disability Fund, because his service was for a private institution for which he was paid out of private funds from which no deductions were made for Federal retirement pension purposes.  The OPM held further that during his service he was subject to social security taxes and that he did not qualify as a Federal employee.  We affirm the decision of the board on the basis of the initial decision of its Administrative Judge dated July 24, 1987.